Citation Nr: 0915970	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for chronic muscular low 
back pain, with postoperative residuals of herniated pulposus 
L5-S1 and mild degenerative disc disease L4-L5, L3-L4, 
evaluated as 20 percent disabling prior to April 1, 2008 and 
as 40 percent disabling from April 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  In October 2007, the Board remanded the 
claim for additional development.

Pursuant to a July 2007 motion and the Board's granting 
thereof in September 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2008) and 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in October 2004 and November 2007.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notification regarding these elements was 
provided to the Veteran in correspondence dated in 
November 2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although the correspondence from the RO and AMC to the 
Veteran dated in October 2004 and November 2007 discussed the 
"duty to notify" provisions of VCAA and the evidence needed 
to substantiate his claim for an increased rating, the 
letters did not discuss the need to submit evidence that 
showed the effect of the disability on the claimant's 
employment and daily life.  Additionally, the letters did not 
discuss the specific criteria listed in Diagnostic Code 5243 
required for an increased rating for a back disorder.  
Therefore, in accordance with Vazquez-Flores, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

The Veteran's representative in an Informal Hearing 
Presentation of April 2009 has pointed out that the Veteran 
is receiving disability benefits from the Social Security 
Administration (SSA) and has requested that these records be 
obtained.  VA has a duty to assist in gathering Social 
Security records when put on notice that the Veteran is 
receiving Social Security benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, the RO should obtain the 
Veteran's SSA records and the accompanying medical records 
and associate them with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
Veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include both the General Rating 
Formula for Diseases and Injuries of the 
Spine as well as the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as set out by 
38 C.F.R. § 4.71a Diagnostic Code 5243 
(2008).

Additionally, this notification to the 
Veteran should include an explanation to 
the Veteran as to the information or 
evidence needed to substantiate a claim 
for an extraschedular rating under 38 
C.F.R. § 3.321(b) for his service-
connected back disorder and an explanation 
as to the information and evidence needed 
establish an effective date for an 
extraschedular rating.

After the Veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), he should be given 
the opportunity to respond.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his claimed disorder.  After the Veteran 
has signed the appropriate releases, 
those records not already of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the Veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations to include consideration of 
the applicability of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





